EXHIBIT A
Haller, David L (WAS - X75430)

From: Brownlee, John L (WAS - X71854, TYS - X78053)

Sent: Monday, April 01, 2019 3:43 PM

To: Nicholas Marritz; sbessell@htlegalcenter.org; Harutyunyan, Sati;
mvandenberg@htlegalcenter.org

Ce: Nash, Stuart G (WAS - X75158); Haller, David L (WAS - X75430); Levy, Richard F.;
Brownlee, John L (WAS - X71854, TYS - X78053)

Subject: RE: Depositions of Mr. and Mrs. al Saud

Counsel — We also want to let you know that Mr. and Mrs. al Saud can be available on May 2 and 3 in Jeddah for
the depositions.

Thank you, John

From: Brownlee, John L (WAS - X71854, TYS - X78053) <john.brownlee@hklaw.com>

Sent: Monday, April 01, 2019 11:21 AM

To: Nicholas Marritz <nicholas@justice4all.org>; sbessell@htlegalcenter.org; Harutyunyan, Sati
<SHarutyunyan@jenner.com>; mvandenberg@htlegalcenter.org

Cc: Nash, Stuart G (WAS - X75158) <Stuart.Nash@hklaw.com>; Haller, David L (WAS - X75430)
<David.Haller@hklaw.com>; Brownlee, John L (WAS - X71854, TYS - X78053) <john.brownlee@hklaw.com>; Levy,
Richard F, <RLevy@jenner.com>

Subject: Depositions of Mr. and Mrs. al Saud

Counsel — We wanted to get back with you regarding the depositions for Mr. and Mts. al Saud. They can be
available on May 9-10 and 16-17 in Jeddah. We looked at the case law after the hearing on Friday and believe
conducting the depositions at the country of their residence is appropriate. Please let us know if either of those date
sets work for you.

Thanks, John

John L. Brownlee | Holland & Knight

Holland & Knight LLP

800 17th Street N.W., Suite 1100 | Washington, DC 20006
1650 Tysons Boulevard, Suite 1700 | Tysons, Virginia 22102
Phone 202.828.1854 | Mobile 202.309.0722

john. brownlee@hklaw.com | www.hklaw.com

Add to address book | View professional biography
